Title: Orders, 9–10 December 1756
From: Washington, George
To: 



[9, 10 December 1756]Winchester, Thursday the 9th December 1756.
Ostend.

A Sergeant, and ten men who can be best spared from the works to parade immediately, and march to Joseph Edwards’s to strengthen the party there, and escort the Cattle as far as Pearsalls, and to return here again immediately—This party to draw four days provision.
 

Portsmouth.
Winchester, Friday the 10th December 1756.


All the men to parade to-morrow morning at beating the prisoners march, with their arms & ammunition; and march to the Fort there to lodge their arms &c. where Mr Smith shall direct; and to bring them down with them at retreat beating. This to be continued until further orders.
